MEMORANDUM OPINION
                                          No. 04-11-00792-CR
                                          No. 04-11-00793-CR

                                        Catlin E. WILKERSON,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                           Trial Court Nos. 2011-CR-2533, 2011-CR-2534
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: January 11, 2012

DISMISSED

           In each appeal, the trial court signed a certification of defendant’s right to appeal stating

that this “is a plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P.

25.2(a)(2). Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows

the defendant has the right of appeal has not been made part of the record under these rules.”

TEX. R. APP. P. 25.2(d). Accordingly, on November 23, 2011, this court issued orders stating

these appeals would be dismissed pursuant to Rule 25.2(d) unless amended trial court
                                                                  04-11-00792-CR & 04-11-00793-CR


certifications that show defendant has the right of appeal were made part of the appellate record.

See Daniels v. State,110 S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P.

25.2(d); 37.1.

       No amended trial court certifications have been filed; therefore, these appeals are

dismissed.

                                                            PER CURIAM



Do not publish




                                               -2-